DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter

Claims 22-24 and 26-38 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 22 and 38 are about a combiner having a first surface and a second surface opposite to the first surface, each of the first surface and the second surface being an aspheric surface or a free-form surface respectively, at least one part of a first light beam from the first display region is reflected by the first surface to an observing region so as to form a first virtual image, and at least one part of a second light beam from the second display region penetrates through the first surface, is reflected by the second surface, penetrates through the first surface again, and is transmitted to the observing region in sequence, so as to form a second virtual image, the combiner is not a windshield, and the distance between the first virtual image and the observing region is substantially smaller than the distance between the second virtual image and the observing region.
Chen U.S. Patent Application 20140320952, Sakai U.S. Patent Application 20130265646 and Nakamura U.S. Patent Application 20130188259 can teach this feature, however these prior art disclosures cannot be combined with Freeman and Johnson’s teaching. 
Freeman discloses a combiner having a first surface and a second surface opposite to the first surface, wherein at least one part of a first light beam from the first display region is reflected by the first surface to an observing region so as to form a first virtual image, and at least one part of a second light beam from the second display region penetrates through the first 

Claim 23-24 and 26-37 depend on claim 22, are allowed based on same reason as claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/YI YANG/
Examiner, Art Unit 2616